DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative Nicholas Zepnick on 02/02/2022.

	Please amend the claims as follows:
1. (Currently amended) An additive manufacturing system configured to produce a structure, the additive manufacturing system comprising:
a base assembly;
an elongated member fixedly coupled with the base assembly and extending upwards from the base assembly;
a carriage rotatably coupled with the elongated member and configured to translate upwards along the elongated member; and
a first member fixedly coupled with and extending outwards from the carriage and comprising a material dispensing device configured to dispense concrete as the carriage rotates relative to the elongated member,
wherein the carriage is threadingly coupled with the elongated member and configured to cause rotation of the carriage relative to the elongated member in a first direction to cause translation of the carriage upwards along the elongated member.

12. (Canceled).

23. (Currently amended) A method for manufacturing a concrete tower, the method comprising: providing an additive manufacturing system at a job site, the additive manufacturing system comprising a base assembly, an elongated member coupled with and extending upwards from the base assembly, a carriage configured to rotate about and travel along the elongated member, and a material dispensing device configured to dispense concrete;
operating the additive manufacturing system to drive the carriage to rotate about and travel upwards along the elongated member; and
operating the material dispensing device to dispense concrete in a circular pattern as the carriage rotates and travels upwards along the elongated member,
wherein the carriage is threadingly coupled with the elongated member and configured to cause rotation of the carriage relative to the elongated member in a first direction to cause translation of the carriage upwards along the elongated member.

26. (Currently amended) An additive manufacturing system configured to produce a structure, the additive manufacturing system comprising: 
a base assembly;
a central member fixedly coupled with the base assembly and extending upwards from the base assembly;
a carriage rotatably coupled with the central member and configured to translate upwards along the elongated member; and
a first member fixedly coupled with and extending outwards from the carriage and comprising a material dispensing device configured to dispense a slurry material as the carriage rotates relative to the elongated member;
wherein the carriage is threadingly coupled with the elongated member and configured to cause rotation of the carriage relative to the elongated member in a first direction to cause translation of the carriage upwards along the elongated member.

Reasons for Allowance
Claims 1-10, 15-17 and 21-26 are allowed because the prior art fails to teach or suggest wherein the carriage is threadingly coupled with the elongated member and configured to cause rotation of the carriage relative to the elongated member member in a first direction that results in translation of the carriage upwards along the elongated member (see e.g. Figs. 1-2).  The closest prior art teaches rotary print head additive manufacturing system comprising elongated member/rotary shaft that rotates boom/cantilever with print head, and also moves vertically via vertical guide rail slide block and vertical axis servomotor (CN205439277U, Fig. 1-2).  This fails to teach or suggest carriage is threadingly coupled with the elongated member.  Although screw/worm drives are known, yet the Office could not find prior art that taught or suggested carriage is threadingly coupled with the elongated member and configured to cause rotation of the carriage relative to the elongated member member in a first direction that results in translation of the carriage upwards along the elongated member in the context of concrete additive manufacturing (e.g. US 9902115, CN204936233U, US 20200198318).  Instead, this prior art teaches stationary carriages intended to keep the print head from rotating.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-10, 15-17 and 21-26 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743